In an action for a divorce and ancillary relief, the defendant appeals, by permission, from an order of the Supreme Court, Nassau County (Palmieri, J.), dated October 13, 2011, which, sua sponte, appointed a temporary receiver.
Ordered that the appeal is dismissed, without costs or disbursements.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action on May 16, 2012 (see Matter of Aho, 39 NY2d 241, 248 [1976]). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from that judgment (see CPLR 5501 [a] [1]; Aebly v Lally 112 AD3d 561 [2013] [decided herewith]). Skelos, J.P, Hall, Cohen and Hinds-Radix, JJ., concur.